902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Allen ELKINS, Plaintiff-Appellant,v.VIRGINIA PAROLE BOARD;  Clarence L. Jackson, Jr.;  Lewis W.Hurst;  George M. Hampton, Sr.;  Morris L. Ridley;Frank E. Saunders, Defendants-Appellees.
No. 89-6724.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 18, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 89-143-R)
Thomas Allen Elkins, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Thomas Allen Elkins, submitted his notice of appeal to prison authorities outside the 30-day period established by Fed.R.App.P. 4(a)(1).*   It was therefore untimely.   See Houston v. Lack, 487 U.S. 266 (1988).  In addition, he failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.

DISMISSED


*
 For the purposes of this appeal, we assume that the date placed on the notice of appeal is the earliest date that he would have submitted it to prison authorities